Citation Nr: 1026538	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to a separate compensable rating for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1962 to 
December 1969, and from March 1970 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing held in Columbia, South Carolina in October 
2008.  A transcript of that hearing is of record.

The record reflects that evaluations separate from the rating for 
diabetes have been assigned for the Veteran's bilateral upper 
extremity peripheral neuropathy, bilateral lower extremity 
peripheral neuropathy, and erectile dysfunction.  The Veteran has 
not indicated disagreement with the ratings assigned for those 
disabilities.  Thus, further consideration by the Board is not 
warranted.  However, during the most recent (August 2009) VA 
diabetes examination, the Veteran stated that he experienced 
urinary frequency associated with bladder impairment, and 
believed it was a complication of his service-connected diabetes 
mellitus.  Further, the August 2009 examiner reported that the 
Veteran's coronary artery disease (CAD) with subsequent stent 
placement was a complication of diabetes.  As such, the Board 
will refer the issues of entitlement to service connection for 
bladder impairment and for CAD to the agency of original 
jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires 
use of oral hypoglycemic agents and injectable insulin, as well 
as a restricted diet, but not regulation of activities.

2.  Any diabetic retinopathy is mild in degree, causing no 
incapacitation or other symptoms, and the Veteran's corrected 
distant vision has been no worse than 20/25 in either eye during 
the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).

2.  The criteria for a separate compensable disability rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.79, Diagnostic Code 6006 (2008); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2006 
and May 2008.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to an increased rating, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the Veteran's service treatment 
records (STRs), VA and private medical records, and secured 
examinations in furtherance of his claims.  VA examinations with 
respect to the issues on appeal were obtained in January 2006, 
February 2006, January 2008, August 2009, and September 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate, as they were 
predicated on consideration of the private and VA medical records 
in the Veteran's claims file, considered all of the pertinent 
evidence of record, and provided information necessary to apply 
the relevant diagnostic codes pertaining to the Veteran's 
diabetes mellitus and diabetic retinopathy.  Accordingly, the 
Board finds that VA's duty to obtain a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

II. Diabetes Mellitus

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also found that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  In this case, the Board does 
not find that the medical evidence of record warrants a staged 
rating. 

The Veteran's type II diabetes mellitus has been evaluated as 20 
percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2009).  Under that diagnostic code, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted when insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) are required.  A 60 percent rating is 
warranted when insulin, restricted diet, and regulation of 
activities are required with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when more than one 
daily injection of insulin, restricted diet, and regulation of 
activities are required with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  38 C.F.R. § 
4.119 (Diagnostic Code 7913).

A note that follows the criteria states the following:  Evaluate 
compensable complications of diabetes separately unless they are 
part of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  Id.

The Veteran was afforded a VA examination in February 2006.  At 
this examination, the Veteran denied episodes of ketoacidosis or 
hypoglycemic reactions.  He had not presented to the emergency 
room or hospital for admission for ketoacidosis or hypoglycemic 
episodes.  The Veteran reported that his diet included no fried 
foods and reduced sweets.  He reported that his weight had 
fluctuated between 211 and 218 pounds, and he stated that he had 
cut back on activities due to fatigue.  The Veteran reported that 
he saw his diabetic care provider every two to three months.  The 
examiner diagnosed the Veteran with diabetes mellitus, type II, 
and stated that the Veteran was currently on an oral hypoglycemic 
and insulin.

At a January 2008 VA diabetes examination, the Veteran denied any 
ketoacidosis or hypoglycemic episodes, and noted that he was on a 
no-sugar diet and that his weight had been stable.  He reported 
seeing his diabetic care provider every three months.

At a September 2009 VA examination, the Veteran denied any 
episodes of ketoacidosis, but did report hypoglycemic events in 
which he experienced symptoms.  He reported that he was currently 
retired, but felt that his diabetes affected his activities of 
daily living in that he experienced fatigue.  The Veteran noted 
that he had not checked his blood glucose levels but had been 
able to eat to correct those feelings.  He reported that he did 
follow a restricted diet, and stated that his weight had not been 
stable over the course of the last year in that he had mild 
weight loss; however, recently he had regained the weight loss.  
The Veteran reported that he saw his diabetic care provider every 
four months, and stated that he had not been advised to restrict 
his activities in an effort to prevent hypoglycemic reaction.  
The examiner diagnosed the Veteran with diabetes mellitus, type 
II, which required dietary restriction, oral medications and 
insulin once daily for control.  The examiner noted complications 
of coronary artery disease, neuropathy of the upper and lower 
extremities, and erectile dysfunction.

In order to meet the criteria for a higher rating of 40 percent, 
there must be a regulation of activities (avoidance of strenuous 
occupational and recreational activities).  38 C.F.R. § 4.119, DC 
7913.  A 60 or 100 percent rating also necessitates the 
requirement of regulation of activities.  Despite the Veteran's 
contentions that he believes his diabetes has required regulation 
of activities, there has been no other indication of that.  Even 
the Veteran has admitted to examiners that he has not been told 
that he needs to regulate activities as defined by the 
regulation.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).

The available evidence does not indicate that a medical 
professional has prescribed or advised the Veteran to avoid 
strenuous occupational and recreational activities on account of 
his diabetes mellitus.  As already noted, at the most recent VA 
examination (September 2009), the Veteran specifically stated 
that he had not been advised to restrict his activities.  
Although the Veteran noted at his February 2006 VA examination 
that he had voluntarily cut back on activities due to fatigue, 
this evidence does not equate to regulation of activities.  
Further, the fact that the Veteran has been counseled that he 
should exercise (see a progress note entry dated in January 2009, 
noting that the Veteran should try to exercise for at least 30 
minutes three times per week because an increase in activity was 
important to control blood pressure), demonstrates that he does 
not meet the criterion requiring regulation of activity so as to 
warrant a 40 percent evaluation.  Here, a dietician has 
encouraged the Veteran to exercise to promote better health and 
control his blood pressure.  Regulation of activity does not 
suggest encouragement of activity; rather, discouragement of 
activity is contemplated.  Without sufficient evidence that the 
Veteran's service-connected type II diabetes mellitus has 
required regulation of activities (avoidance of strenuous 
occupational and recreational activities), a rating in excess of 
20 percent is not warranted.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7913).

Further, the Board notes that there is no evidence of 
ketoacidosis or hypoglycemic reactions which require 
hospitalization, and the Veteran only visits his diabetic care 
provider every four months.  See September 2009 VA examination.  
Lastly, the evidence shows that the Veteran's weight has been 
stable.  See January 2008 VA examination, and February 2009 
records obtained from the Woodhill Family Medicine clinic showing 
that the Veteran's weight had been stable.

In summary, although the Veteran's diabetes requires insulin once 
daily and a restricted diet, and the evidence reflects that the 
Veteran has been prescribed the oral hypoglycemic agent 
Metformin, there is no evidence that he needs to avoid strenuous 
occupational and recreational activities.  Therefore, an 
increased (40 percent) rating is not warranted at any point 
during the pendency of this appeal.  The preponderance of the 
evidence is against the claim for an increased rating and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III. Diabetic Retinopathy

As noted above, complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria used to 
support a 100 percent rating.  However, noncompensable 
complications are considered part of the diabetic process under 
Diagnostic Code 7913.  See Diagnostic Code 7913, Note 1.  Thus, a 
separate evaluation for the Veteran's diabetic retinopathy may 
only be assigned if the severity warrants at least the minimum 
compensable rating.  

The Veteran's disability may be rated under Diagnostic Code 6006 
as analogous to retinitis or Diagnostic Code 6008 as analogous to 
a detached retina.  The rating schedule does not contain a 
specific diagnostic code for retinopathy.  (Diagnostic Code 6011 
pertains to scarring, atrophy or irregularities of the retina, 
but allows for a compensable rating only if the problem is 
centrally located with irregular, duplicated enlarged or 
diminished image.  38 C.F.R. § 4.84a.  As noted below, the 
evidence does not reflect any such problem.)  Diagnostic Codes 
6000 through 6009, in chronic form, are to be rated from 10 
percent to 100 percent disabling for impairment of visual acuity 
or loss of field of vision, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 percent 
is to be assigned during active pathology.  38 C.F.R. § 4.84, 
Diagnostic Codes 6000 through 6009.

Recently, this rating criteria has been amended.  Under the 
amended criteria, Diagnostic Code 6006 is now explicitly used for 
the rating of retinopathy; however, the amended criteria apply 
only to applications for benefits received by VA on or after 
December 10, 2008.  The Veteran's application was received before 
that date, so only the old criteria apply.  

The relevant evidence of record consists primarily of a January 
2006 VA eye examination, and an August 2009 VA eye examination.

At the January 2006 VA examination, the Veteran denied any 
decreased vision, blurred vision, distorted vision, diplopia, or 
visual field defect.  He noted that in the past, he was told that 
he had glaucoma.  Corrected acuity for distant and near vision in 
both eyes was 20/20.  Visual field testing, extraocular 
movements, external examination, pupil examination, and 
intraocular pressure and anterior segment examination in both 
eyes was normal.  A lens examination revealed 2-3+ nuclear 
sclerotic cataracts in both eyes.  Posterior segment examination 
in both eyes reveals normal maculae, vessels and periphery.  
Because of the Veteran's history of glaucoma, Goldmann field 
testing was performed.  Goldmann visual field testing in the 
right eye revealed a Goldman visual field of approximately 100 
degrees with no obvious abnormalities.  Goldmann visual field 
testing in the left eye revealed Goldmann visual field of 
approximately 110 degrees with no obvious abnormalities.  Both 
Goldmann visual field tests had a normal physiologic blind spot.  
The 2006 examiner diagnosed the Veteran with suspected glaucoma 
based on history and cup-to-disk appearance, diabetes without 
diabetic retinopathy, and nuclear sclerotic cataracts.

Outpatient treatment records dated from February 2005 through 
January 2009, contain a June 2005 optometry consult noting type 
II diabetes mellitus with mild retinopathy in both eyes, a June 
2006 entry noting type II diabetes mellitus with mild retinopathy 
in the left eye, macular encroachment; a December 2007 entry also 
reflected type II diabetes mellitus with mild retinopathy in the 
left eye, but noted a refractive error and mixed cataract, not of 
visual significance, vision stable.

The Veteran was afforded another VA eye examination in August 
2009.  At this examination, the Veteran reported that he thought 
he had glaucoma, and also reported decreased vision and blurred 
vision but noted that glasses helped this.  The Veteran denied 
distorted vision and diplopia, but did report a visual field 
defect in the periphery, which had been gradual over the past 
couple of years.  On examination, corrected visual acuity at a 
distance in both eyes was 20/25, and visual fields were found to 
be full to confrontation.  Extraocular motility was full at 360 
degrees, and pupils were full at 2 mm with no afferent papillary 
defect bilaterally.  Intraocular pressure was 13 in the right eye 
and 14 in the left eye.  Lenses were noted to have cataracts 
bilaterally.  The examiner noted that Goldmann perimeter visual 
field testing was performed, due to the Veteran's questionable 
history of glaucoma, as well as his subjective complaints of 
decreased peripheral vision.  The right eye revealed some mild 
constriction infranasally, and the left eye also had some mild 
constriction but more supranasally.  The examiner diagnosed the 
Veteran with diabetes with no background diabetic retinopathy, 
primary open angle glaucoma (suspect), cataracts, corneal 
scarring, and mild dry eye syndrome.

In this case, after review of the determinative findings of 
record, the evidence continues to support the assignment of a 
noncompensable rating for any diabetic retinopathy.  The Veteran 
has undergone multiple examinations, and these examinations 
indicate that there is no current symptomatology caused by 
diabetic retinopathy that would warrant a compensable rating as a 
separate disability.  In fact, when detailed examinations have 
been conducted, no retinopathy has been found.

The examiners who commented on visual field loss have made it 
clear that there was no retinopathy found, but instead the 
Veteran's fields were tested because of suspected glaucoma, which 
apparently is the cause of any loss of visual field.  Although 
the August 2009 examiner noted that a Goldmann perimeter visual 
field test was performed due to the Veteran's questionable 
history of glaucoma, and stated that the right eye revealed some 
mild constriction infranasally, and the left eye also had some 
mild constriction supranasally, the salient point to make is that 
the August 2009 examiner did not diagnose the Veteran with 
diabetic retinopathy at the examination; therefore, any visual 
field deficit noted on the Goldmann perimeter visual field test 
would be due to one of the Veteran's other diagnosed eye 
disabilities.  Thus, the Board finds that the Veteran is not 
entitled to a compensable rating based on any visual field 
deficit.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes are 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 
6078, 6079 (2008).

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required. 38 C.F.R. § 4.75.

On examination in January 2006, the Veteran had corrected distant 
visual acuity of 20/20 in each eye.  On examination in August 
2009, he had corrected distant visual acuity of 20/25 in each 
eye.  Accordingly, the Board finds that he is not entitled to a 
compensable rating based on visual acuity.

In addition, the record does not demonstrate pain, rest 
requirements, or episodic incapacity due to retinopathy that 
would warrant a compensable rating. While a minimum rating of 10 
percent is to be assigned during active pathology, the evidence 
does not show that the Veteran has any active retinopathy that 
would warrant the assignment of a 10 percent rating.  38 C.F.R. § 
4.84, Diagnostic Code 6006 (2009).   In fact, the 2006 and 2009 
VA eye examiners did not even diagnose the Veteran with diabetic 
retinopathy.  Accordingly, the Board finds that the Veteran is 
not entitled to a separate compensable rating for diabetic 
retinopathy at any time during the pendency of the appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether any alternate Diagnostic Code might afford a higher 
rating here.  However, there are no alternate Diagnostic Codes 
relevant to the claim.  (As noted above, the Veteran does not 
have any pathology of the retina that would allow for a rating 
under Diagnostic Code 6011.)  As the preponderance of the 
evidence is against the claim for a separate compensable rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has described his diabetes mellitus as being 
so severe that he deserves a higher rating, the evidence does not 
show an exceptional or unusual disability picture as would render 
impractical the application of the regular scheduler rating 
standards.  See 38 C.F.R. § 3.321 (2009), Thun v. Peake, 22 Vet. 
App. 111 (2008).  It is undisputed that if he was working, his 
diabetes would have an effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  The symptoms experienced by the 
Veteran are contemplated by the schedule, as noted in the 
discussion above.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.




ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

A separate compensable evaluation for diabetic retinopathy is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


